Citation Nr: 1100979	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, 
to include as secondary to service-connected disability.  

2.  Entitlement to a rating in excess of 10 percent for arthritis 
of the ulna of the right elbow (right elbow disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision, which denied the 
Veteran's claims for service connection for the a left elbow 
disorder and to a rating in excess of 10 percent for his service-
connected right elbow disability.  The Veteran perfected a timely 
appeal to this decision.  

In October 2009, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge (AVLJ).  
The transcript of the hearing is associated with the claims file 
and has been reviewed.  In addition, after certification of the 
appeal, in October 2009, the Board received new evidence, 
accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 
(2009).

The Veteran testified at a Board hearing that focused on the 
elements necessary to substantiate his increased rating and 
service-connection claims and, thourgh his testimony and his 
representative's statements, the Veteran demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claims for benefits.  As such, the Board finds that, consistent 
with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the AVLJ, by 
suggesting additional evidence that could be submitted to 
substantiate the claims, complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) (2010) and that the Board can adjudicate the 
claims based on the current record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

The Board has carefully reviewed the evidence of record and has 
determined that further development of the Veteran's claims is 
warranted. 

With respect to the Veteran's service-connection claim, the Board 
has determined that the Veteran should be afforded a VA 
examination in order to determine the nature and etiology of any 
left elbow disorder found.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.

In this instance there is evidence of a current disability, as a 
February 2008 magnetic resonance imaging (MRI) shows that the 
Veteran's left elbow was assessed as having severe thickening of 
the common extensor tendon with cystic degeneration at the origin 
from the lateral epicondyle.  The doctor indicated on the MRI 
report that the findings suggest severe tendonitis.  The Veteran 
has also provided lay testimony that his left elbow condition 
began as a result of having to rely on his left elbow more due to 
his service-connected right elbow disability.  

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id; see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

There is no medical opinion of record which speaks to the 
etiology of the Veteran's left elbow disorder.  Thus, under 
McClendon, the Veteran is entitled to a VA examination in order 
to determine the nature and etiology of his left elbow disorder.  

With respect to the Veteran's right elbow disability, the Veteran 
testified that his condition has increased in severity.  
Specifically, the Veteran testified at his October 2009 Board 
hearing that he has been experiencing numbness and tingling in 
both of his hands on the fourth and fifth fingers.  The Veteran 
stated that this began after his November 2007 electromyography 
(EMG) study, which showed all normal nerves.  The Board notes 
that, during the January 2008 examination, the VA examiner noted 
that the Veteran had some minimal pain in the ulnar groove of the 
medial right elbow.  

Since the Veteran has reported that his right elbow disability 
had worsened since the most recent examination, VA is required to 
afford him a contemporaneous VA examination to assess the current 
nature, extent and severity of his right elbow disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no 
discretion and must remand this claim in order to afford the 
Veteran another VA examination.  

The Board also points out that the Veteran is receiving treatment 
at the Butler VA Medical Center (VAMC), with the last record 
dated September 11, 2008.  On remand, VA must obtain all 
outstanding pertinent medical records from this VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Butler VAMC since September 11, 
2008.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completion of 1 above, schedule 
the Veteran for a VA examination in order 
to determine (1) the nature and etiology of 
any current left elbow disorder found and 
(2) the nature and severity of the 
Veteran's right elbow disability, to 
include all orthopedic and neurological 
manifestations.  The entire claims file, to 
include a complete copy of the REMAND must 
be made available to the examiner 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays and neurological studies to 
ascertain whether there is any nerve 
impairment associated with the right elbow 
disability (to include the ulnar nerve), if 
needed) should be accomplished (with all 
results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.   

Left Elbow

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify any 
left elbow disorder found on examination.  
With respect to each diagnosed disorder, 
the VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disorder was incurred in or 
aggravated by the Veteran's period of 
active duty.  The examiner should opine as 
to whether any left elbow disorder likely 
was caused, or is aggravated, by the 
Veteran's service-connected right elbow 
disability and not due to the natural 
progression of the disease.  If aggravation 
of a nonservice-connected disorder by any 
service-connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss the 
Veteran's testimony, medical records and VA 
examinations. 

Right Elbow

The examiner should conduct range of motion 
testing of the right elbow/forearm 
(expressed in degrees, with standard ranges 
provided for comparison purposes).  He or 
she should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
elbow disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.  The examiner should also indicate 
whether there is any ankylosis of the right 
elbow, and if so, whether such is 
favorable, intermediate or unfavorable.  
The examiner should identify the existence, 
and frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's right elbow disability.  The 
examiner should also offer an opinion as to 
whether the Veteran has any separately 
ratable neurological residuals (in addition 
to orthopedic residuals) as a manifestation 
of his service-connected right elbow 
disability.  If so, the examiner should 
identify any nerve(s) affected, or 
seemingly affected by any nerve root 
compression that may be present and 
describe any associated objective 
neurologic abnormalities including but not 
limited to, the presence of any mild, 
moderate, and moderately severe incomplete 
paralysis or neuritis of the affected 
nerve(s).

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the reason 
why.

3.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate the claims on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


